                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                            3:19-cv-00140-RJC-DSC

RAYMOND ROSADO, JR.,                       )
                                           )
             Plaintiff,                    )
                                           )
               v.                          )
                                           )                  ORDER
TAM LENDING CENTER, INC., d/b/a            )
Today’s American Mortgage, and             )
PHILIP VALIANTI,                           )
                                           )
             Defendants.                   )

      THIS MATTER comes before the Court on Defendants’ motion to dismiss,

(Doc. No. 25), and the Magistrate Judge’s Memorandum and Recommendation

(“M&R”), (Doc. No. 26).

I.    BACKGROUND

      On August 31, 2018, Plaintiff filed a complaint against Defendants in the

United States District Court for the District of New Jersey. On March 22, 2019, the

case was transferred to this Court.      After Plaintiff failed to participate in the

mandatory Rule 26(f) conference, Defendants filed their own discovery plan, and the

Court entered a pretrial order and case management plan under which discovery

was to be completed by September 30, 2019.

      After entry of the pretrial order and case management plan, Plaintiff failed to

serve initial disclosures or respond to Defendants’ first set of requests for production

of documents and interrogatories. As a result, on August 2, 2019, Defendants filed

a motion to compel. Plaintiff did not file an opposition to the motion to compel.



      Case 3:19-cv-00140-RJC-DSC Document 31 Filed 06/16/20 Page 1 of 3
       On August 22, 2019, the Court granted Defendants’ motion to compel and

directed Plaintiff to serve initial disclosures and responses to Defendants’ first

discovery requests within fourteen days.          The Court warned Plaintiff that the

failure to provide full discovery responses or to comply with the Court’s orders, local

rules, or the Federal Rules of Civil Procedure may result in the imposition of

sanctions, including dismissal of his complaint.

       Plaintiff did not comply with the Court’s order on the motion to compel.

Accordingly, on September 9, 2019, Defendants filed a motion to dismiss the

complaint due to Plaintiff’s failure to take any action in this matter. Plaintiff did

not file an opposition to the motion to dismiss.

       On   September    30,   2019,   the       Magistrate   Judge   issued   the   M&R

recommending that the motion be granted. Plaintiff filed an objection to the M&R,

stating that he does not have the funds to secure an attorney.

II.    STANDARD OF REVIEW

       A district court may assign dispositive pretrial matters to a magistrate judge

for “proposed findings of fact and recommendations.” 28 U.S.C. § 636(b)(1)(B). The

Federal Magistrate Act provides that a district court “shall make a de novo

determination of those portions of the report or specific proposed findings or

recommendations to which objection is made.” Id. at § 636(b)(1); Camby v. Davis,

718 F.2d 198, 199 (4th Cir. 1983).

III.   DISCUSSION

       After de novo review of the record, the M&R, and Plaintiff’s objection thereto,



                                             2

       Case 3:19-cv-00140-RJC-DSC Document 31 Filed 06/16/20 Page 2 of 3
the Court concludes that the recommendation to grant Defendants’ motion to

dismiss is fully consistent with and supported by current law. Plaintiff’s objection

fails to provide any justification for his failure to comply with this Court’s order and

the Federal Rules of Civil Procedure or his failure to otherwise participate in this

case over the last year. Therefore, the Court adopts the M&R.

IV.   CONCLUSION

      IT IS THEREFORE ORDERED that:

      1.     The Magistrate Judge’s M&R, (Doc. No. 26), is ADOPTED;

      2.     Defendants’ motion to dismiss, (Doc. No. 25), is GRANTED and

             Plaintiff’s claims are DISMISSED; and

      3.     The Clerk of Court is directed to close this case.




                                           3

      Case 3:19-cv-00140-RJC-DSC Document 31 Filed 06/16/20 Page 3 of 3
